Lacombe, J.
The findings of fact herein are hereby amended by adding thereto the following: Thirtieth. From the fact that they allowed their vessel to come into collision with the Beaconsfield under the circumstances specifically detailed in the foregoing findings, it must be inferred that there was negligent navigation on the part of those in charge of the Britanni ; Thirty-First. The conduct of those in charge of the Beaconsfield, as specifically set forth in the foregoing findings, does not warrant the inference that there was on their part negligence contributing to produce the collision.